     Case 2:20-cv-02370-MCE-AC Document 10 Filed 09/03/21 Page 1 of 2


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FLYING V, LLC, et al.,                             No. 2:20-cv-02370-MCE-AC
12                       Plaintiffs,
13             v.                                        ORDER
14    NATIONWIDE MUTUAL INSURANCE
      COMPANY, et al.,
15
                         Defendants.
16

17

18            Through this action, Plaintiffs Flying V, LLC, and Marsh’s Carpets, Inc.,

19   (collectively “Plaintiffs”) seek to recover from insurers Nationwide Mutual Insurance

20   Company, Allied Insurance Group, and AMCO Insurance Group (collectively

21   “Defendants”) for damages sustained when Plaintiffs’ property was flooded. Defendants

22   removed the case here from the Sacramento County Superior Court. Presently before

23   this Court is Plaintiffs’ Motion to Remand, ECF No. 6, which argues that diversity

24   jurisdiction is lacking and, regardless, that the Court should abstain from hearing this

25   case.1

26   ///

27
             1 Because oral argument would not have been of material assistance, the Court ordered these
28   matters submitted on the briefs. ECF Nos. 4, 7; see E.D. Cal. Local Rule 230(g).
                                                         1
     Case 2:20-cv-02370-MCE-AC Document 10 Filed 09/03/21 Page 2 of 2


1          Plaintiffs concede on Reply that their jurisdictional argument is flawed and does

2    not support remanding this case. The Court also declines to abstain from hearing this

3    properly removed, garden-variety, insurance dispute. Accordingly, Plaintiffs’ Motion

4    (ECF No. 6) is DENIED.

5          IT IS SO ORDERED.

6

7    Dated: September 3, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
